Opinion by
Judge Lindsay:
It was not the duty of the appellant as jailor of Kenton County to pay the persons employed as jail guards for their services. If he could not procure the services of proper guards upon the terms prescribed by law, he should have reported that fact to the county judge.
When he voluntarily became paymaster to the guards, he merely made himself the purchaser of their claim's against the county, and he receives the amounts due them respectively as their assignee, and not in his- capacity of jailor.
Such funds are not exempt from' attachment, but may be subjected to the payment of the owner’s debt, although he be a jailor.
The principles governing the cases of Webb v. McCauley, 4 Bush 8, and Divine v. Harvie, 7 Monroe 439, do not apply in a case like this.
Judgment affirmed.